EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Nauman on 7/20/2022.

The application has been amended as follows: 

	Claim 4 lines 1-4 “wherein the transmitter is received on at least one of (i) the power loader assembly and (ii) the associated vehicle bed or vehicle rails, and the receiver is received on the other of (ii) the associated vehicle bed or vehicle rails and (i) the power loader assembly.” Has been changed - -further comprising a second sensor assembly having a second transmitter and a second receiver and wherein the second transmitter is received on at least one of (i) the power loader assembly and (ii) the associated vehicle bed or vehicle rails, and the second receiver is received on the other of (ii) the associated vehicle bed or vehicle rails and (i) the power loader assembly.- -

Claim 14 line 1 “The system of claim 30 wherein the front leg assemblies” has been changed to - - The system of claim 31 wherein the leg assemblies- -.

Claim 30 lines 9-14 “respectively, and configured to selectively raise and lower the first and second transfer rails; a sensor assembly to monitor the position of the first transfer rail relative to the second transfer rail, the sensor assembly operatively interconnected to the first and second motors to maintain the transfer rails at the same height relative to one another; and” has been changed to - -respectively, and configured to selectively raise and lower the first and second transfer rails; and- -.

Claim 31 lines 1-4 “The system of claim 30 further comprising at least one motor to reciprocate a bin or application deck relative to the vehicle rails to load/unload the bin or application deck and a motor in front leg portions that selectively tilts the bin or application deck relative to the vehicle rails whereby the system is used to dump.” Has been changed to - -The system of claim 30 further comprising a second motor in the leg assemblies that selectively tilts the bin or application deck relative to the vehicle rails whereby the system is used to dump.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed previously the foot/pad assembly (claim 13) and the interaction between bin/deck and the vehicle rails with the motor to move the bin/deck relative to the vehicle rails (claims 16 and 30) differentiates the claims from the prior art when considered in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652